Citation Nr: 0906869	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-42 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to initial evaluation greater than 10 percent 
for a sleep disorder for the time period from April 12, 1999 
to October 17, 2007.

2.  Entitlement to initial evaluation greater than 30 percent 
for a sleep disorder since October 17, 2007.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran had active service from February 1992 to July 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that decision, the RO granted service 
connection for a sleep disorder, and assigned an initial 10 
percent rating effective April 12, 1999.  The Veteran 
appealed the initial rating assigned.

In January 2007 and March 2008, the Board remanded the claim 
for additional development.

An RO rating decision dated October 2007 increased the 
initial rating for the service-connected sleep disorder to 30 
percent disabling, effective October 17, 2007.  The Board has 
rephrased the issues listed on the title page to reflect that 
staged ratings have been assigned during the appeal period.


FINDINGS OF FACT

1.  The competent lay and medical evidence demonstrates that 
the veteran's service-connected sleep disorder has been 
manifested by persistent daytime hypersomnolence for the 
entire appeal period. 

2.  The Veteran's service-connected sleep disorder has not 
required the use of a breathing assistance device such as a 
continuous airway pressure (CPAP) machine, has not resulted 
in chronic respiratory failure with carbon dioxide retention 
or cor pulmonale, and has not required a tracheostomy.

3.  Overall, the competent medical evidence demonstrates that 
the Veteran's service-connected sleep disorder is primarily 
results in disturbances of mood, affect, motivation, memory 
and concentration, but absent significant impairment of 
speech, orientation, thought, judgment or hygiene; her 
overall occupational and social impairment has been 
demonstrated by no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  


CONCLUSIONS OF LAW

1.  Since April 12, 1999, the criteria for an initial 30 
percent rating for service-connected sleep disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.97, 4.130, Diagnostic Codes (DC's) 
6847, 9410 (2008).

2.  The criteria for a rating in excess of 30 percent for 
service-connected sleep disorder have not been met for any 
time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.97, 4.130, 
DC's 6847, 9410 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
that such symptomatology in fact exists.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

When it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt is resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran is service-connected for an ill-defined sleep 
disorder.  An RO rating decision in May 2004 initially rated 
this disability as 10 percent disabling by analogy to DC 
9499-9410.  38 C.F.R. § 4.2.  DC 9410 provides that an other, 
unspecified neurosis is rated under the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400.  

Under DC 9410, a 10 percent rating contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms 
controlled by continuous medication.

Under DC 9410, a 30 percent rating contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  
38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health - illness.  Higher scores 
correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In an October 2007 rating decision, the RO assigned a 30 
percent rating for the service-connected sleep disorder by 
analogy to DC 6899-6847.  DC 6847 evaluates sleep apnea 
syndromes (obstructive, central and mixed). 

Under DC 6847, a noncompensable rating is assigned for being 
asymptomatic but with documented sleep disorder breathing.  A 
30 percent rating is assigned when there is persistent 
daytime hypersomnolence.  The assignment of a 50 percent 
rating requires the use of a breathing assistance device such 
as a CPAP machine, and a 100 percent rating is warranted when 
there is chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or if a tracheostomy is required.

The facts of this case may be briefly summarized.  The 
Veteran has reported non-restorative sleep since the 
inception of the appeal period.  On VA examination in July 
2003, the Veteran reported interrupted sleep which left her 
feeling tired throughout the next day with frequent daytime 
dozing if not active.  She frequently took walks to stay 
awake during the day.  She could not drive long distances, 
and could fall asleep while driving if inactive.  She further 
reported trouble concentrating throughout the day.

The Board notes that the Veteran's report regarding the 
frequency, severity and duration of her symptoms has not 
appreciatively changed during the appeal period.

Importantly for this claim, the Veteran first underwent a 
private neurological consultation in October 2007, which 
included an overnight sleep study followed by a multiple 
sleep latency test (MLST).  The overnight sleep study was 
interpreted as showing a fragmented sleep architecture, but 
no sleep apnea.  The MLST was interpreted as showing 
excessive daytime sleepiness.

The RO has awarded a 30 percent rating under DC 6847 
effective to the date of the October 2007 private neurologic 
consultation, on the basis that such examination first 
demonstrated an increased severity of symptoms.  

In the Board's opinion, however, the Veteran's current 
excessive daytime sleepiness has existed since the inception 
of this appeal.  The October 2007 private neurologic 
consultation merely provided a more clarifying diagnosis for 
the Veteran's sleep disorder, based upon testing not 
previously conducted.  As such, the Board finds that the 
Veteran's service-connected sleep disorder has resulted in 
persistent daytime hypersomnolence since the inception of the 
appeal.  Therefore, a 30 percent rating under DC 6847 is 
warranted for the entire appeal period.

The question remains as to whether an initial rating greater 
than 30 percent may be awarded for any time during the appeal 
period.  Clearly, a higher initial rating is not warranted 
under DC 6847.  It is not alleged, or shown, that the Veteran 
requires the use of a breathing assistance device such as a 
CPAP machine, manifests chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or requires a 
tracheostomy.

The Board has also given consideration to an analogous rating 
for a mental disorder.  The Veteran has been medically 
advised to restrict her driving until her daytime sleepiness 
resolves.  The Veteran reports concentration and memory 
difficulties which interferes with her ability to work 
effectively, and points out that chronic sleep impairment is 
a criterion for a 30 percent rating under DC 9410.

In support of her claim, the Veteran has produced a 
memorandum from her former employer noting numerous mistakes 
in one of her work products.  The Veteran has also produced a 
statement from a friend who corroborates the Veteran having 
memory difficulty on several occasions, consistently 
forgetting names, directions, recent events and 
conversations.  This individual also indicated that the 
Veteran routinely complained of feeling tired, and that he 
drove the Veteran to work at least three times per week due 
to her fatigue.

A VA compensation and pension examination in May 2005 was 
unremarkable for significant impairment of the Veteran's 
hygiene or orientation.  The Veteran was very slow 
psychomotorically, and had a slow response rate.  However, 
her concentration was adequate for the examination.  There 
was no evidence of perceptual abnormalities.  She did have 
some difficulty remembering some dates and the sequence of 
events, but her recall improved when given more time.  Her 
motivation appeared low, possibly secondary to mood.  Her 
insight was poor.  It was noted that the Veteran completed 
1.5 hours of computer testing without incident, and completed 
her MMPI-2 in a timely manner and answering all questions.

Based on her levels of functioning (both interpersonally and 
occupationally), the examiner opined that the Veteran's 
symptoms were not causing serious impairment at that time.  
It was very likely that the Veteran's chronic sleep problems 
were causing problems in mood and mental efficiency, but not 
to the point of her being unable to keep up with usual 
activities and responsibilities.  The examiner provided a GAF 
score of 60, providing evidence against this claim. 

Overall, the May 2005 VA compensation and pension examination 
provides strong evidence against this claim, showing that the 
Veteran's sleep disorder symptoms did not result in serious 
occupational and social impairment or prevent her from 
keeping up with usual activities and responsibilities.

The previous VA compensation and pension examination in July 
2003 reflected that the Veteran was only able to recall 2 out 
of 3 objects at 5 minutes.  She was aware of current events, 
but unable to discuss them with insight.  She was able to 
perform simple calculation.  She was slow, but accurate, in 
performance of serial subtractions from 100 by 7.  She 
correctly spelled the word "world" backwards.  The examiner 
noted that, on mental status examination, the Veteran was 
intact except for being very reserved with poor eye contact 
and moderate body tension.  The examiner assigned the 
Veteran's sleep disorder impairment a GAF score of 70, which 
represented mild impairment of her social and occupational 
functioning.

Overall, the July 2003 VA compensation and pension 
examination provides strong evidence against this claim, 
showing that the Veteran's sleep disorder symptoms at that 
time resulted in only mild occupational and social 
impairment.

A February 2006 private neuropsychological consultation 
included a mental status examination showing the Veteran to 
be fully oriented, being mildly depressed with blunted 
affect, having normal thought content and processes, and 
having speech that was clear, fluent and prosodic.  The 
Veteran was otherwise described as poised and articulate.  
She was working as a contract specialist, which required a 
vast amount of legal information which needed to be entered 
into a computer.  Her neuropsychiatric testing suggested 
symptom amplification and poor effort of unknown etiology, 
and further neurocognitive testing was not warranted.

Overall, the February 2006 private neurological consultation 
provides strong evidence against this claim, showing that the 
Veteran demonstrated no significant abnormalities of speech, 
thought process or orientation with possible symptom 
amplification.

Additional evidence includes private and VA clinical records 
during the appeal period.  These records are significant for 
a prescription of Elavil to treat the Veteran's sleep 
disorder.

Overall, the private and VA clinical records provide strong 
evidence against this claim, failing to show that the 
Veteran's sleep disorder results in any significant 
impairment of her speech, thought process or communication, 
orientation, memory, hygiene, occupational functioning or 
social functioning.

Overall, the Board finds that the lay and medical evidence of 
record provides highly probative evidence against a rating in 
excess of 30 percent for the service-connected sleep 
disorder, by analogy to DC 9410, for any time during the 
appeal period.  In this respect, the competent medical 
evidence demonstrates that the Veteran's sleep disorder 
primarily results in disturbances of mood, affect, 
motivation, memory and concentration, but absent significant 
impairment of speech, orientation, thought, judgment or 
hygiene; her overall occupational and social impairment has 
been demonstrated by no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  

This finding is consistent with the GAF scores of 70 and 60 
during the appeal period, which demonstrates an overall 
impairment of psychological, social, and occupational 
functioning that is no more than moderate in degree.

The Veteran alleges a greater severity of her symptoms, which 
the Board has carefully considered.  However, the VA and 
private psychiatric and neurologic evaluations do not support 
her contentions, and greatly outweigh her lay opinion in this 
case.

The Board is aware of the Veteran's complaints as to the 
effects of her service-connected sleep disorder have on her 
activities of work and daily living.  In the Board's opinion, 
all aspects of the Veteran's disabilities at issue are 
encompassed in the schedular rating assigned.  In this 
respect, the Veteran's disability at issue does not meet the 
criteria for the maximum available rating under either DC 
6847 or DC 9410.  As the assigned schedular evaluations are 
deemed adequate and less than the potentially maximum 
schedular evaluations, there is no basis for extraschedular 
referral in this case.  See Thun v. Peake, 22 Vet. App. 111, 
114-15 (2008).  

The Veteran alleges marked interference with her 
employability due to factors such as driving restrictions, 
daytime somnolence, and difficulties with memory and 
concentration.  The provisions of 38 C.F.R. § 4.1 state that 
the ratings specified in VA's rating schedule generally are 
"considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  As noted 
by VA's General Counsel, VA's Schedule of Ratings appears to 
consider the availability of medical leave, leaves of 
absence, and other routine accommodations for the disability.  
VAOPGCPREC 5-2005 (Nov. 25, 2005).  The Veteran's driving 
limitations are caused by her persistent daytime 
hypersomnolence, which is the exact criterion for the 30 
percent rating under DC 6847.  As such, the rating schedule 
contemplates this type of work interference and the 
accommodations necessary to overcome them.

The Board finds no credible evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the Veteran alleges marked 
work interference, the competent medical evidence has 
determined that her overall occupational impairment is no 
more than moderate in degree.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally 
Goodwin v. Peake, 28 Vet. App. 128 (2008).  

Nonetheless, this claim was remanded on two occasions, in 
part, to ensure that the Veteran was adequately notified of 
the evidentiary requirements.  

RO letters in February 2005, January 2007 and May 2008 
advised the Veteran of the developmental duties under the 
VCAA, and to submit all evidence in her possession that 
pertained to her claim.  She was specifically advised to 
submit evidence that her service-connected sleep disorder had 
increased in severity which could be shown by a statement 
from her doctor, containing the physical and clinical 
findings; the results of any laboratory tests or x-rays; the 
dates of examinations and tests; and statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner her disability had 
become worse.  Furthermore, the Veteran was advised to submit 
her own statement completely describing her symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by her disability.

An RO letter in June 2008 advised the Veteran that her 
disability rating was determined by a schedule for evaluating 
disabilities published at title 38 Code of Federal 
Regulations, Part 4.  She was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, she 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
her condition affected her ability to work; or statements 
discussing her disability symptoms from people who have 
witnessed how they affected her.  The Veteran was further 
advised of the criteria for establishing an effective date of 
award, and the criteria of DC 9410.

Thus, the Veteran was provided notice beyond that required 
for an initial rating claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Vazquez-Flores, 22 Vet. App. 37, 48 (2008).  Any timing 
deficiencies were cured with readjudication of the claim in 
the November 2008 supplemental statement of the case.  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of her 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and her private and VA clinical records.  There are no 
outstanding requests to obtain any private treatment records 
for which the Veteran has both identified and authorized VA 
to obtain on her behalf.

The Veteran was afforded VA examinations to evaluate the 
nature and severity of her sleep disorder in July 2003 and 
May 2005.  An extensive private neurology report in October 
2007 has been accepted as meeting VA rating requirements, and 
provides the basis for the award of a 30 percent rating in 
this case.  The evidence of record is also supplemented from 
findings in the clinical records.  As there is no lay or 
medical evidence suggesting an increased severity of symptoms 
since the private examination in October 2007 to the extent 
of suggesting the possibility of an increased rating under 
the applicable rating criteria, there is no duty to provide 
further medical examination on this claim.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

From April 12, 1999, an initial 30 percent rating for 
service-connected sleep disorder is granted.

An initial rating greater than 30 percent for service-
connected sleep disorder is denied.

___________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


